Appeal by defendant from a judgment of the County Court, Westchester County (Couzens, J.), rendered May 15, 1980, convicting him of sexual abuse in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with *653appellant’s assigned counsel that there are no meritorious grounds which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US .738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814). Titone, J. P., Lazer, Niehoff and Rubin, JJ., concur.